DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 15 recite the limitation “…while bypassing one or more drivers and an operating systems using an application buffer, a circular buffer and a queuing and pooling operation” which makes the claims indefinite.  It’s unclear if Applicant intended to claim “…while bypassing one or more drivers and the processor executing operating systems using an application buffer, circular buffer for queuing and pooling operations” or “bypassing one or more drivers and an operating system using an application buffer, circular buffer for queuing and pooling operation”.  Examiner will interpret as best understood.
Claims 2-7, 9-14, 16-20 are also rejected since they depend upon rejected claims set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because it fails to be limited to embodiments which fall within a statutory category

Claim 15 is rejected under 35 U.S.C. 101 because it fails to be limited to embodiments which fall within a statutory category.
Claim 15 recites, “A computer program product for utilizing an enhanced network stack framework by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer- readable program code portions comprising:
an executable portion that shares …

In specification, paragraph [0043] recites, as follows:
[0043] Computer system/server 12 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices. 

In view of the above, applicant has provided antecedent basis for the claim terminology “an executable portion…”.

Claims 16-20 are also rejected since they are depended upon rejected claims set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Magro et al (USPN 2014/0245303) in view of Srivastava et al (USPN 2008/0065832).

Regarding claim 8, Magro discloses
	a system for utilizing an enhanced network stack framework, comprising: (system, FIGs. 3-5, for utilizing an inventive network stack framework for communication between virtual machines [0024-0031]
	one or more computers with executable instructions that when executed cause the system to: (VMs comprising computer executing instructions, in combination with processor executing instructions in memory (FIG. 1 #102 #104), to enable the system to [0014-0021] 
	share a plurality of network buffers coherently attached between one or more applications and a network interface while bypassing one or more drivers and an operating systems using an application buffer (share a plurality of queues, FIG. 3 #308-312B, between applications, FIG. 3 212A, 212B, and a virtual machine RDMA interface, FIG. 3 #302, making use of application memory space, FIG. 3 #304A 304B, while bypassing driver, FIG. 2 #210, an operating systems, FIG. 2 #206A, 206B, of conventional system 	[0024-0028]
	and a queuing and pooling application (pooling of resources to create queue pairs for storing messages, e.g. FIGs. 3, 4 #306, to transfer from one application residing on a VM to another application residing on a different VM [0024-0030]
	Magro does not expressly disclose use of a circular buffer
	Srivastava disclose a circular buffer (queue, FIG. 2 #204, accessible by processor implemented as circular buffer containing read/write pointers [0015-0019]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a circular buffer” as taught by Srivastava into Magro’s system with the motivation to utilize a circular buffer in a Direct Cache Access (DCA) system to reduce system memory access latency (Srivastava, paragraph [0003, 0015-0019], FIG. 7)


	a computer program product for utilizing an enhanced network stack framework by a processor, the computer program product comprising a non-transitory computer readable storage medium having computer readable program code portions stored therein, the computer readable program code portions comprising: (VMs comprising computer executing instructions, in combination with processor executing instructions in memory (FIG. 1 #102 #104), to enable the system to [0014-0021] 
	an executable portion that shares a plurality of network buffers coherently attached between one or more applications and a network interface while bypassing one or more drivers and an operating systems using an application buffer (share a plurality of queues, FIG. 3 #308-312B, between applications, FIG. 3 212A, 212B, and a virtual machine RDMA interface, FIG. 3 #302, making use of application memory space, FIG. 3 #304A 304B, while bypassing driver, FIG. 2 #210, an operating systems, FIG. 2 #206A, 206B, of conventional system [0024-0028]
	and a queuing and pooling application (pooling of resources to create queue pairs for storing messages, e.g. FIGs. 3, 4 #306, to transfer from one application residing on a VM to another application residing on a different VM [0024-0030]
	Magro does not expressly disclose use of a circular buffer
	Srivastava disclose a circular buffer (queue, FIG. 2 #204, accessible by processor implemented as circular buffer containing read/write pointers [0015-0019]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a circular buffer” as taught by Srivastava into Magro’s system with the motivation to utilize a circular buffer in a Direct Cache Access (DCA) system to reduce system memory access latency (Srivastava, paragraph [0003, 0015-0019], FIG. 7)

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 15.


	Regarding claims 3, 10, 17, Magro discloses address of memory location where message, FIGs. 3, 4 #306, is stored is shared between applications, FIGs. 3, 4 #212A 212, and VMRI/interface for input/output [0024-0029] 

	Regarding claims 4, 11, Magro discloses coherently attached devices, FIG. 1 #110A-110C, 108 [0014-0021]. Magro does not expressly disclose “exchanging memory pointers using the circular buffer”
	Srivastava discloses circular buffer containing memory address/pointers shared with other I/O devices [0015-0025], FIGs. 2-4
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “exchanging memory pointers using the circular buffer” as taught by Srivastava into Magro’s system with the motivation to utilize a circular buffer in a Direct Cache Access (DCA) system to reduce system memory access latency (Srivastava, paragraph [0003, 0015-0019], FIG. 7)

	Regarding claims 5, 12, Magro discloses pooling of resources to create queue pairs for storing messages, e.g. FIGs. 3, 4 #306, to transfer from one application residing on a VM to another application residing on a different VM and manipulation of queues using queue pair table [0024-0030].  Magro discloses coherently attached devices, FIG. 1 #110A-110C, 108 [0014-0021]



	Regarding claim 18, Magro discloses pooling of resources to create queue pairs for storing messages, e.g. FIGs. 3, 4 #306, to transfer from one application residing on a VM to another application residing on a different VM and manipulation of queues using queue pair table [0024-0030].  Magro discloses coherently attached devices, FIG. 1 #110A-110C, 108 [0014-0021]. Magro does not expressly disclose “exchanging memory pointers using the circular buffer”
	Srivastava discloses circular buffer containing memory address/pointers shared with other I/O devices [0015-0025], FIGs. 2-4
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “exchanging memory pointers using the circular buffer” as taught by Srivastava into Magro’s system with the motivation to utilize a circular buffer in a Direct Cache Access (DCA) system to reduce system memory access latency (Srivastava, paragraph [0003, 0015-0019], FIG. 7)

Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Magro in view of Srivastava and in further view of Lih et al (USPN 2014/0036680).

	Regarding claims 7, 14, 20, Magro discloses plurality of queues, FIG. 3 #308-312B [0024-0028].  Combined system of Magro and Srivastava does not expressly disclose “establishing a shared memory region and a private memory region” 
establishing a shared memory region and a private memory region” a shared region and a private region established in a buffer [0026, 0035, 0045], FIGs. 2-4
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “establishing a shared memory region and a private memory region” as taught by Lih into combined system of Srivastava and Magro’s system with the motivation to separate packet/information by priority/type using shared and private memory regions to ensure faster access to higher priority packet/information stored in private region 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Uzrad-Nali et al (USPN 2004/0268017)	FIG. 4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/THAI NGUYEN/Primary Examiner, Art Unit 2469